Citation Nr: 0027654	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  92-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD).

3.  Whether a claim for entitlement to service connection for 
an acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD) is well grounded.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In November 1992, a hearing was held before Bettina S. 
Callaway, who is the Veteran's Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and 
Supp. 1999).  

The case was previously before the Board in May 1994, when it 
was remanded for additional development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The symptoms of joint pain and abdominal pain during 
service were transitory in nature and resolved without 
residual disability.  

3.  Systemic lupus erythematosus was not present in service 
or manifested in the first post service year.  

4.  The veteran's lupoid hepatitis is not the result of 
disease or injury during his active military service.  

5.  The RO denied service connection for a psychiatric 
disorder in a September 1989 Hearing Officer decision; the 
veteran was notified of this decision in October 1989 but did 
not file an appeal 

6.  The evidence submitted since the September 1989 decision 
includes a medical diagnosis of PTSD and personal statements 
related to the veteran's claimed stressors.  

7.   The evidence received since the September 1989 RO 
decision is so significant, because it contributes to a more 
complete picture of the circumstances of the veteran's 
alleged stressor, that it must be considered in order to 
fairly decide the merits of the claim.  

8.  There are medical diagnoses of post traumatic stress 
disorder of record.  

9.  There is a medical opinion of record which appears to 
relate the veteran's PTSD to the non-combat inservice 
stressors involving sexual harassment and / or sexual 
assault.  


CONCLUSIONS OF LAW

1.  Systemic lupus erythematosus (SLE) was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  Evidence received since the September 1989 RO decision 
denying service connection for a psychiatric disorder is new 
and material, and the veteran's claim for service connection 
for a psychiatric disorder, to include PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Systemic Lupus Erythematosus (SLE)

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Systemic lupus erythematosus (SLE) also may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1110 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the present case the veteran asserts that she has systemic 
lupus erythematosus (SLE) and that the disorder was incurred 
during military service.  She claims that various symptoms 
noted in her service medical records were actually symptoms 
of SLE and therefore she warrants service connection.  

Initially the Board notes that there is a considerable volume 
of evidence of record.  The veteran's claims file encompasses 
four volumes, and the Board has reviewed all of this evidence 
during its consideration of the claim.  

The veteran's service medical records appear to be complete.  
There are entrance and separation examination reports and 
treatment records spanning the veteran's entire period of 
active service.  The veteran asserts that various treatment 
records contained in her service medical records reveal 
symptoms of SLE that were improperly diagnosed.  In May 1967 
she was treated for low back pain.  In August 1967 she 
complained of pain and sores in her mouth.  The initial 
diagnosis was herpes simplex.  However, after hospital 
evaluation no herpes simplex disease was found.  Treatment 
records reveal complaints of lower abdominal pain in November 
1967.  In March 1968 she suffered acute muscle strain of the 
right arm as a result of injury while lifting a heavy object.  
In May 1968 she again injured here right arm and shoulder 
with the resulting diagnosis of tendonitis.  She continued to 
have complaints of abdominal pain and vaginal bleeding.  A 
December 1968 service department hospital record reveals a 
diagnosis of "dysfunctional uterine bleeding."  On the 
veteran's July 1969 separation examination report, no 
abnormalities were noted with the exception of the veteran 
being pregnant at the time.  

The veteran was married to a service member.  Because of this 
she received treatment as a military dependent at service 
department medical facilities.  A November 1977 service 
department hospital treatment record reveals a diagnosis of 
"systemic lupus erythematosus."  This record reveals that 
the veteran was admitted to the hospital because of hematuria 
and abnormal liver function tests.  The report notes that the 
veteran had "been essentially healthy until September 1977 
when she was seen in the outpatient clinic with a history of 
leg cramps and slight ankle edema."  The report further 
noted "past medical history essentially negative."  The 
provisional diagnosis was SLE.  However, subsequent medical 
records reveal that, after additional testing was conducted, 
the diagnosis was changed to chronic acute hepatitis.

July 1981 hospital records reveal a final diagnosis of 
chronic active hepatitis of the lupoid type and cirrhosis of 
the liver.  Because of this condition, the veteran required a 
splenectomy in September 1981.  

Private and VA medical records reveal that the veteran has 
been followed for generalized joint pain by rheumatologists 
from approximately 1989 until the present.  

In December 1990 the veteran submitted photo copies of 
portions of a medial text related to lupus.  This selection 
focuses the fact that SLE can have periods of exacerbation 
and remission.  In her August 1992 substantive appeal, the 
veteran quoted from a medical text on lupus.  She indicated 
the listed symptoms of SLE including: fatigue; joint pain; 
abdominal pain; and, depression.  She then indicated her 
belief that she had SLE and that it was related to the 
symptoms noted during service.  

In July and November 1999 VA examinations of the veteran were 
conducted.  The November 1999 examination report states:

  . . .  In preparation for today's examination, 
the patient's ten inch file was reviewed in 
detail.  Three and a half hours were spent 
reviewing her situation at the request of the 
regional office.  The patient's history as per 
her file is incredibly consistent with history 
provided by her on July 23.  In order to 
understand the complexity of her situation please 
review in detail the history and examination 
provided in the infectious immunologic 
nutritional disease report provided at that time.  
I specifically reviewed her problem with lupus.  
The record is quite clear yet it is unclear if 
the patient actually has suffered from lupus.  
The patient, in 1977, presented with chronic 
active hepatitis, a lupoid type which is an 
inflammatory hepatitis of unclear etiology but 
had immunologic association.  This condition is 
often confused with rheumatologic conditions such 
as lupus.  The cause of the widespread nature of 
that condition.  The discharge summary from that 
Bethesda Naval Hospital National Naval Medical 
Center showed that her evaluation was limited 
because of the significant coagulopathy related 
to her chronic active hepatitis.  They were 
unable to perform a renal biopsy which may have 
helped evaluate her for a lupus nephritis which 
was being considered as a possible condition.  
The records clearly shows that she was felt to 
possibly have lupus but a clear diagnosis was not 
made at that time.  The patient went on in 1981 
to have recurrent problem with abdominal pain and 
a significant splenomegaly which had been noted 
in 1977 was even worse when a splenectomy was 
performed at that time.  The records show a 
number of rheumatologic evaluations having been 
done and she was felt if she had lupus that it 
was inactive and some Rheumatologists . . .  had 
mentioned that she was only possible for lupus.  
The patient currently is followed 
rheumatologically [at a  VA medical center (VAMC) 
].  She had a most recent evaluation in July, 
1999, is treated for significant arthralgias with 
Celebrex and indicates the current opinion is 
that she possibly has had lupus but the diagnosis 
has not clearly been made.  She indicated that 
her Rheumatologist . . . in the past had 
supported a diagnosis of fibromyalgia and [that 
another physician] feels that is a reasonable 
diagnosis as well.  The patient's major problems 
over the years have been significant arthralgias 
in multiple joint areas and she has been treated 
actively for those.  She did have significant 
problems with pleurisy and bronchitis in 1977 and 
1978 around the time and after her 
hospitalization and will have episodic bronchitis 
over the intervening time period.

She, however, feels that her major pathology in 
the 1977 and 1981 period was the chronic active 
hepatitis rather than lupus.

The patient was asked specifically as to what 
aspect of her condition she associates with her 
military experiences, what were the 
manifestations of her physical impairment while 
she was in the service and she is at a loss to 
clearly identify her specific physical condition 
which could have related to her chronic active 
hepatitis or any other conditions such as this 
possible lupus.  She did have two miscarriages in 
the past.  One of them she was hospitalized for 
in 1968 where she had a positive pregnancy test 
and then was bleeding vaginally and she feels 
that hospitalization was a miscarriage.  She 
feels that it is inconceivable that her vaginal 
bleeding at that time related to gastroenteritis 
but rather was associated with a spontaneous 
miscarriage.  The second miscarriage occurred in 
July, 1972 similarly at six weeks after her last 
menstrual period.  At that time it was handled by 
the dispensary at NOB Norfolk.  She had two 
normal pregnancies.  A son born in February 1970, 
and a daughter in July of 1973.  The medical 
problems for which she was treated in the service 
were mostly problems with her shoulders and arms 
and while she was in the service she was doing 
much physical activity and relates her problems 
with those areas to the vigorous physical 
activity she was partaking of in the service.  
Really, in reviewing the record there was nothing 
dramatically abnormal about her medical 
treatment.  . . .  

On EXAMINATION:  The patient is a very pleasant, 
well spoken gentle woman in no acute distress.  
She ambulates without difficulty, gets on and off 
the examining table without a problem.  She 
complains of significant pain in a number of 
areas.  She has tingling in the left foreleg.  
She has chronic pain in her back and neck. She 
has significant pain in her shoulders.  . . .  

On EXAMINATION:  The patient is a very pleasant 
woman, well spoken, elaborates her history 
perfectly and thoughtfully.  She moves about the 
examination room without difficulty getting on 
and off the examination table readily.  She has 
significant pain with straight leg raising in 
both legs at about 58 degrees.  She changes 
position on the examination table with some 
difficulty. Palpation of her back shows tender 
areas virtually wherever she is touched in the 
back, the neck, the anterior arms.  Straight leg 
raising in a sitting position is full. Deep 
tendon reflexes are 2+ at the patella and the 
Achilles. Dorsalis pedis posterior tibial pulses 
are intact.  She shows full motion at the ankles 
and knees and hips.  Hips flex to 100 degrees, 
internal external rotation 30 degrees.  Her knees 
extend to 0, flexed to 120 degrees, anterior 
drawer sign is negative.  No effusion. No 
tenderness at the joint lines.  Her ankles 
dorsiflex to 20 plantar flex to 40, inversion 
eversion 30 degrees. Upper Extremities:  The 
patient has excellent hand strength; first and 
second, fourth and fifth fingers are intact.  
Full motion at the wrists, elbows and shoulders.  
She is able to put her hands behind her neck, 
over her head, behind her back without 
difficulty.  She has no pain in any of the hand 
joints.  Wrists dorsiflexed to 45, palmar flex to 
60. Pronation and supination are full.

IMPRESSION:

1. Patient with significant complaints of 
arthralgias. She is extensively treated for 
significant pain in her back, shoulders, neck.  
Examination of her joints, however, fail to 
reveal any specific abnormality other than pain.  
Her rheumatologists have suggested fibromyalgia 
as etiologic in her examination is consistent 
with that.

2. She suffers from chronic active hepatitis with 
cirrhosis.  Her hepatitis is an inflammatory one 
that has caused her to have severe compromise in 
1977 at time of initial diagnosis and splenectomy 
in 1981 due to abdominal pain and discomfort 
associated with spleen.  Fortunately, over time 
the patient has shown stability of this 
condition.  Episodic elevation of liver function 
tests are evident; however, the patient's 
condition basically has remained stable without 
subsequent flares of this condition.

3. The patient has been said to have possible 
lupus. Lupus has definitely not been diagnosed in 
this patient.  The patient's chronic active 
hepatitis is often confused with rheumatologic 
conditions such as lupus.  The patient's original 
diagnosis in 1977 precluded kidney biopsy to 
define lupus nephritis in this patient due to 
coagulopathy associated with her hepatitis.  The 
patient's rheumatologists subsequently have said 
possible lupus and lupus inactive.  The patient 
today in questioning says that the diagnosis of 
lupus has never really been made.

4. The patient reports significant emotional 
difficulties related to her service reported 
attempted rape and ongoing humiliation from her 
supervision while in the service.  She feels that 
it is her psychiatric condition that is related 
to her military service.

Finally, a careful review of this patient's 
record fail to show a significant association 
between the patient's military record and the 
development of her chronic active hepatitis in 
1977.  The only abnormality that could possibly 
be connected that it is evident in the record are 
the two miscarriages that the patient had in 1968 
and in 1972.  The remainder of the patient's 
record of treatment during the military is 
basically normal treatment being applied to a 
young militia who is experiencing episodic 
abdominal pain or episodic arthralgias associated 
with the work of military.

The Board understands that the veteran has had a variety of 
health problems over the years.  A review of the medical 
evidence of record does not reveal a confirmed diagnosis of 
systemic lupus erythematosus.  Rather, the correct diagnosis 
appears to be lupoid hepatitis and fibromyalgia.  Specific 
medical records which indicate diagnoses of SLE appear to do 
so as a result of history provided by the veteran at the time 
rather than on the basis of medical testing.  Even assuming 
that the veteran has a diagnosis of SLE, which is not 
supported by the evidence of record, there is no evidence of 
lupus during service or within the first year after 
separation from service.  The veteran tries to relate her 
post service lupus, or hepatitis or fibromyalgia, to symptoms 
during service.  She has submitted medical texts to support 
this proposition.  However, the medical opinion of the 
examining physician on the 1999 VA examination report is that 
there is no relationship.  Essentially the medical evidence 
of record reveals that the veteran manifested lupoid 
hepatitis in 1977, eight years after service.  There is 
absolutely no evidence showing that this condition is in any 
way related to service.  Therefore, the preponderance of the 
evidence is against the veteran's claim service connection 
for systemic lupus erythematosus.


II.  New and Material Evidence to Reopen

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In this case, the RO denied service connection for a 
psychiatric disorder in a September 1989 Hearing Officer 
decision and notified the veteran of the decision in October 
1989.  The veteran did not appeal the RO decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).   

The matter under consideration in this case is whether a 
psychiatric disorder, to include PTSD, was incurred as a 
result of the veteran's active military service.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented, or secured, since the September 1989 RO 
decision which is relevant to, and probative of, this matter 
under consideration.

The evidence of record at the time of the September 1989 RO 
decision which was relevant to the veteran's claim for 
service connection for a psychiatric disorder was the 
veteran's service medical records and some VA medical records 
containing diagnoses of depressive neurosis.  

In this case the evidence submitted since the September 1989 
RO decision that refers to the veteran's PTSD includes:  a 
January 1999 psychiatric evaluation report, the November 1999 
VA medical examination report, and statements of inservice 
stressors by the veteran.  The Board concludes that this 
evidence is new because it was not before the RO when it 
denied service connection for a psychiatric disorder in 
September 1989.  

This evidence is also material because it bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran had a stressor during active 
service.  The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, the veteran's testimony  and the medical 
examination reports bear directly on the presence of a 
current psychiatric disorder and the allegations of the 
inservice cause.  The Board notes that new and material 
evidence can be evidence which provides a more complete 
picture of the circumstances involving a claim even if the 
evidence is unlikely to alter the ultimate resolution of the 
claim.  Hodge v. West, 155 F.3d 1356 (1998).  That is exactly 
the type of evidence submitted in this case.  Previously the 
RO did not have a diagnosis of PTSD nor did the RO have a 
detailed account of the veteran's alleged stressors.  These 
records are critical to the veteran's claim for PTSD in the 
present case.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1989 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for PTSD is reopened.  
See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156 (1999).

III.  Well Grounded Claim

If new and material evidence has been presented, a claim is 
reopened, it must be determined, immediately upon reopening 
the claim, whether the reopened claim is well grounded 
pursuant to 38 U.S.C. § 5107(a) based upon all the evidence 
and presuming its credibility.  Elkins v. West, 12 Vet. App. 
209 (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); 38 C.F.R. § 3.304(f) (1999).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  In order to establish a well grounded claim for 
service connection, a claimant has the burden to submit 
competent evidence to support each element of the claim, 
e.g., for direct service connection, the existence of a 
current disability; an injury sustained or disease contracted 
in service (this element usually requires VA to obtain and 
examine the veteran's service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza, 7 Vet. App. at 506.  For 
the purpose of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).   

In the present case, the competent medical evidence of record 
contains several diagnoses of PTSD.  The most recent 
diagnosis was made during a January 1999 disability 
examination report.  The veteran has also presented 
statements indicating that she was subjected to sexual 
harassment and/or attempted sexual assault during service.  
For the purpose of determining whether the claim is well 
grounded, this evidence must be presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Finally, there is evidence 
in the November 1999 VA examination report which relates the 
veteran's stress to her alleged inservice stressors.  While 
the November 1999 VA examination was not a psychiatric 
examination, it was conducted by a physician who is competent 
to make such a medical determination.  The Board views this 
as competent medical evidence linking the veteran's current 
diagnosis of PTSD to the non-combat stressors she has 
alleged.  In Cohen, the Court held that medical evidence of a 
general connection between PTSD and a veteran's stressors was 
sufficient for a well grounded claim.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  As such, the veteran has met all 
three required elements.  Accordingly, the Board concludes 
that the claim for service connection for PTSD in this case 
is a well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for systemic lupus erythematosus (SLE) is 
denied.  

New and material evidence having been submitted, the claim 
for entitlement to service connection a psychiatric disorder, 
to include post traumatic stress disorder, is reopened.  

The claim for entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder, is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The veteran's claim for service connection for PTSD is one in 
which her alleged stressors are threats, sexual harassment, 
and threatened sexual assault during training in service.  
Manual M21-1, Part III, Chapter 5, Subchapter II, § 5.14(c) 
provides guidance on development of such PTSD claims. The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that these 
provisions of Manual M21-1 are substantive rules which are 
the equivalent of VA regulations.  Patton v. West, 12 Vet. 
App. 272, 277 (1999).  The RO needs to obtain copies of the 
veteran's service personnel records and to conduct 
development in accordance with Manual M21-1, Part III, 
Chapter 5, Subchapter II, § 5.14(c).

The Board also notes that the Court held in West v. Brown, 7 
Vet. App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review. In the case of Zarycki v. Brown, 6 Vet. App. 
91 (1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is an 
essential prerequisite to support the diagnosis of PTSD.  The 
Court analysis divides into two major components:

The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; and

The second involves a determination as to whether the 
stressful event is of the quality required to support the 
diagnosis of PTSD.

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304 (1999), and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of the recognizable stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel. If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1) the sufficiency of the stressor;

(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met; and

(3) whether there is a link between a currently diagnosed 
PTSD and a recognized stressor or stressors in service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  In light of the foregoing 
and recognizing the VA's duty to assist the veteran in the 
development of facts pertinent to his claim, when the claim 
is remanded, further development of the claim for PTSD should 
occur.

The January 1999 psychiatric examination was conducted in 
conjunction with a claim for Social Security Administration 
(SSA) disability benefits.  The retrieval of the medical 
evidence and the decision would be useful to adjudication of 
the veteran's claims.

There is also additional clarification of the medical 
evidence of record which needs to be conducted.  The Court 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).

The case is REMANDED to the regional office (RO) for the 
following development:

1. The RO should obtain a copy of the 
veteran's service personnel records from 
the appropriate records depository.

2. The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3. The RO should attempt to verify the 
veteran's alleged inservice stressors by 
conducting development in accordance with 
Manual M21-1, Part III, Chapter 5, 
Subchapter II, § 5.14(c).

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record. In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be examined by a VA 
psychiatrist to determine the nature 
and severity of his psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors 
that the RO has determined are 
established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiner determines that the veteran 
has any psychiatric disorders in 
addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms 
are associated with each disorder. If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether 
each alleged stressor found to be 
established for the record by the RO 
was sufficient to produce PTSD; whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record 
by the RO and found to be sufficient to 
produce PTSD by the examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorders. 
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed. All necessary 
studies or tests including 
psychological testing and evaluation 
are to be accomplished. The diagnosis 
should be in accordance with Duran v. 
Brown, 7 Vet. App. 216 (1994), Zarycki, 
and West. The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF). 
It is imperative that the physician 
include a definition of the numerical 
code assigned.  Thurber v. Brown, 5 
Vet. App. 119 (1993).  The diagnosis 
should be in accordance with American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. rev., 1994). The entire claims 
folder and a copy of this remand must 
be made available to and reviewed by 
the examiner.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Subsequently, the RO should consider 
the issue remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and her representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for a psychiatric disorder will be postponed until 
the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 




	(CONTINUED ON NEXT PAGE)


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 



